Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the title:
Change “PCB” to –Printed Circuit Board--.
In the specification:
Line 2 change “PCB” to --Printed circuit Board--.
In the claim:
Claim 1 line 1, change “PCB” to --Printed Circuit Board--.
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: Kim discloses an array antenna is arranged to include a plurality of radiators having different sizes and symmetric shapes on the basis of the center of the antenna, and a MIMO antenna can be implemented by intersecting the array antenna with other array antennas in the vertical direction to reduce the interference phenomenon when the antenna operates in an orthogonal mode; the device comprises slots that are includes in some of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845